RESOLUCIÓN
Atendiendo la solicitud del apelante Rubén Berríos Martínez por el Partido Independentista Puertorriqueño, en auxilio de la jurisdicción de este Tribunal, y hasta tanto este Tribunal disponga otra cosa, se ordena a la Comisión Estatal de Elecciones que paralice toda erogación adicional de fondos en relación con la campaña de información y orientación dispuesta por el Art. 7 de la Ley Habilitadora del Referéndum Sobre Enmiendas a la Constitución de Puerto Rico de 1994, Ley Núm. 49 de 2 de agosto de 1994 (16 L.P.R.A. sec. 956f). Además, se ordena a la Comisión Estatal de Elecciones que se abstenga de imprimir o conti-nuar imprimiendo las papeletas de votación o cualquier otro material impreso referente al referéndum que será ce-lebrado el 6 de noviembre de 1994.

Notifíquese por la vía telefónica y por escrito.

Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió un voto concurrente. Los Jueces Asociados Señor Rebollo Ló-pez y Señora Naveira de Rodón disintieron sin opinión escrita.
(.Fdo.) Francisco R. Agrait Liado Secretario General